Citation Nr: 1110696	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from August 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that, in pertinent part, denied the Veteran's application to reopen a claim for service connection for "major depressive disorder, claimed as post traumatic stress disorder."  

The Veteran's claim on appeal was initially characterized as a claim of service connection for PTSD.  Later, the RO recharacterized the issue as entitlement to service connection for major depressive disorder (claimed as PTSD).  In its August 2007 remand, the Board separated the issues into a claim for entitlement to service connection for PTSD and a claim for entitlement to service connection for an acquired psychiatric disorder (other than PTSD).  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having PTSD; major depressive disorder; psychosocial disorder; and depressive disorder, not otherwise specified.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.

In correspondence dated in October 2005, the Veteran requested a Board hearing.  However, he failed to report to his scheduled January 2008 Travel Board hearing.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

This case was previously remanded by the Board in May 2008.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its May 2008 remand.  Specifically, the RO was instructed to provide the Veteran with a corrective notice with regard to new and material evidence, pursuant to 38 C.F.R. § 3.159(b).  The Board finds that the RO has complied with this instruction.  Notice pursuant to 38 C.F.R. § 3.159(b) was provided in May 2008.  Stegall, 11 Vet. App. at 268.   

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder was denied by the RO in a June 1992 rating decision.  The Veteran did not appeal the decision.  

2.  Evidence received since the June 1992 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

Evidence added to the record since the final June 1992 rating decision is new and material; thus, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
Analysis

In a June 1992 rating decision, the RO denied the Veteran's claim for entitlement to service connection for "a nervous condition to include PTSD" on the basis that there was no evidence of a current PTSD diagnosis or evidence of a stressor of sufficient gravity to support such a diagnosis.  Moreover, the RO noted that service treatment records were negative for the existence of any nervous condition, and that there was no evidence of any psychosis within one year following separation from active duty.  The Veteran was notified of this decision in June 1992; however, he did not appeal this decision.  Thus, the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence at the time of the June 1992 denial included service treatment records, service personnel records, and written statements submitted by the Veteran.  

In order to reopen this claim, new and material evidence must be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In May 2004, the Veteran requested to reopen the claim for service connection for PTSD.  The evidence submitted since the June 1992 rating decision includes VA treatment records dated from April 2004 to January 2010; the transcript of a December 2005 Decision Review Officer (DRO) hearing; private treatment records from Phoenix Memorial Hospital dated from December 2004 to February 2005; and various written statements submitted by the Veteran in support of his claim.  

The transcript of the December 2005 DRO hearing is new because this evidence has not been previously submitted to agency decisionmakers, and it is neither cumulative nor redundant of evidence previously of record.  This evidence is also material because it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this transcript includes the Veteran's detailed descriptions of PTSD stressors, which was not included in the evidence previously of record.  

In addition, the VA treatment records are new because this evidence has not been previously submitted to agency decisionmakers, and it is neither cumulative nor redundant of evidence previously of record.  Moreover, this evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  Specifically, a September 2005 note indicated that the Veteran has a positive PTSD screen.  

A claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is new and material.

In conclusion, the Board finds that the DRO hearing transcript and VA treatment records received since the June 1992 rating decision are new and material, and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  The reopened claim is discussed below in the remand portion of the decision. 

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, with regard to the application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.





ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


REMAND

Service connection for PTSD involves a specific VA regulation, which requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2010).

The duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is necessary when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As an aside, the Board notes that, effective July 13, 2010, the Code of Federal Regulations governing claims for service connection for PTSD was amended.  See 75 Fed. Reg. 39843 (July 13, 2010).  Under the new amendment, if a Veteran's claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

The Board finds that additional development is necessary as to the in-service incidents, or stressors, that the Veteran asserts have resulted in his current acquired psychiatric mental health disorder(s).  In this regard, the Veteran asserts that his current condition is the result of several in-service incidents: (1) aboard the U.S.S. Coral Sea in 1973 or 1974 while it was docked near Alameda, California, the Veteran's friend (who he called "Pat" or "Pal"), an older First Class Petty Officer, fell down an elevator shaft in the middle of the hangar deck, the extent of his injuries unknown to the Veteran; (2) during his first day aboard the U.S.S. Ranger, the Veteran saw someone dead at the side of the vessel and was informed that he was either killed during a riot or committed suicide; (3) the Veteran reported planes constantly crashing during his training in San Diego, California; (4) the Veteran reported that, while stationed in the Pacific Ocean, planes would routinely depart for Vietnam and never return; (5) the Veteran reported dreams of drowning and being attacked by sharks while serving aboard Navy vessels.  
 
The Veteran's service records reflect that he served from August 1972 to June 1975 as an Aviation Support Equipment Technician, with over two years of foreign or sea service.  Consistent with his testimony, he served aboard the U.S.S. Coral Sea from December 1972 to March 1974, and aboard the U.S.S. Ranger from September 1974 to June 1975.

Although there is no evidence of any mental health treatment or diagnosis during service, service connection could be warranted if any current acquired psychiatric disorder is linked to an in-service incident, or verified stressor for PTSD.  See 38 C.F.R. §§ 3.303(d), 3.304(f) (2010).  As such, upon remand, the Veteran should be requested to provide additional information as to his claimed in-service incidents or stressors, to include clarification as to the approximate dates of such incidents and the names of any individuals involved, especially any fellow service members.  

Finally, a VA examination is necessary to determine whether an acquired psychiatric disorder, to include PTSD is or is not present, and if so, whether any acquired psychiatric disorder, to include PTSD, is related to service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment for any psychiatric disability dated from January 2010 to the present and associate them with the claims file.

2.  Contact the National Archives and Records Center or any other appropriate department and attempt to obtain the Veteran's ship logs for the U.S.S. Coral Sea in 1973 or 1974 to ascertain if an older First Class Petty Officer, fell down an elevator shaft in the middle of the hangar deck and the U.S.S. Ranger from September 1974 to June 1975 to ascertain if ship personnel found someone dead at the side of the vessel who reportedly was killed during a riot or committed suicide.  If the ship logs are not available, document such for the record.

3.  Thereafter, request the Veteran to provide additional information as to his claimed in-service stressors, including but not limited to clarification as to the approximate dates of such incidents and the full names of any individuals involved, especially any fellow service members.  After allowing an appropriate time for response, review the entire claims file, including but not limited to any new evidence submitted by the Veteran, and make a determination as to whether any of his claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  

4.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any found psychiatric disorder, to include PTSD.  Prior to the examination, the claims file must be made available to the psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report. 

Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  The examiner should specifically address whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the PTSD is a result of the Veteran's in-service stressor(s).  If the Veteran does not meet the criteria for a diagnosis of PTSD due to an in-service stressor, the examiner should explain why.  

The examiner should also address whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any diagnosed acquired psychiatric disorder is related to service.

A complete rationale for any opinion expressed, to include citation to specific documents in the claims file and supporting clinical findings, must be included in the examination report.  If an opinion cannot be expressed without resorting to speculation, the examiner must so state and further state why speculation is required.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response thereto.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


